EXHIBIT 19.1 TO OUR STOCKHOLDERS, CUSTOMERS, AND EMPLOYEES Mueller’s net income in the third quarter was $18.9 million, or 50 cents per diluted share, on net sales of $507.2 million.This compares with net income of $18.7 million, or 50 cents per diluted share, on net sales of $419.9 million in the third quarter of 2009.Year-to-date, the Company earned $68.4 million, or $1.81 per diluted share, which includes an insurance settlement gain of 59 cents per diluted share. This compares with net income of $22.2 million, or 59 cents per diluted share, for the same period of 2009.Net sales for the first nine months of 2010 were $1.53 billion compared with net sales of $1.11 billion for the same period a year ago. Our Plumbing & Refrigeration segment posted operating earnings of $11.5 million on net sales of $282.7 million compared with operating earnings of $16.0 million on net sales of $240.9 million in the third quarter of 2009.The benefit of slightly higher shipments was offset by lower margins.Our OEM segment posted operating earnings of $23.0 million during the third quarter of 2010 on net sales of $229.0 million, which compared with operating earnings of $16.5 million on net sales of $181.6 million for the same period in 2009.Operating income improved in most product lines on better volumes. Housing starts continue to stagnate at near the lowest levels of the past 50 years.However, we believe starts are unlikely to decline further.Also, the drop in non-residential construction appears to be bottoming out.We expect to see improving business conditions in 2011, although the recovery in our industry will probably be uneven.We are encouraged by Mueller’s solid performance in 2010 and we are well prepared for an upturn in the economy. Very Truly Yours, /S/Harvey L. Karp /S/Gregory L. Christopher Harvey L. Karp Gregory L. Christopher Chairman of the Board Chief Executive Officer October 19, 2010 1 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended For the Nine Months Ended September 25, September 26, September 25, September 26, (In thousands, except per share data) Net sales $ Cost of goods sold Depreciation and amortization Selling, general, and administrative expense Insurance settlement 12 — ) — Operating income Interest expense ) Other income (expense), net 30 ) ) Income before income taxes Income tax expense ) Consolidated net income Less net loss (income) attributable to noncontrolling interest ) ) ) Net income attributable to Mueller Industries, Inc. $ Weighted average shares for basic earnings per share Effect of dilutive stock-based awards 92 72 77 89 Adjusted weighted average shares for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ Dividends per share $ 2 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 25, December 26, September 25, December 26, (In thousands) (In thousands) ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Cash and cash equivalents $ $ Current portion of long-term debt $ $ Accounts receivable, net Accounts payable Inventories Other current liabilities Other current assets Total current assets Total current liabilities Long-term debt Pension and postretirement liabilities Environmental reserves Property, plant, and equipment, net Deferred income taxes Other assets Other noncurrent liabilities Total liabilities Stockholders' equity Noncontrolling interest Total equity $ Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties.These include economic and currency conditions, continued availability of raw materials, market demand, pricing, and competitive and technological factors, among others, as set forth in the Company’s SEC filings.These filings are available through our website at www.muellerindustries.com. 3
